10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 1 of 40

 

  
 
 

D. GEORGE SWEIGERT,’
P.O. BOX 152
MESA, AZ 85211

 

IN THE UNITED STATES DISTRIC
FOR THE SOUTHERN DISTRICT OF
(FOLEY SQUARE)

D. GEORGE SWEIGERT Case No.: 1
Plaintiff,

VS.

namin ome REE be

is bag fat

roy

T COURT
NEW YORK

:18-cv-08653-UA

PLAINTIFF’S AMENDED REPLY TO

DEFENDANT’S “COUNTER-CLAIM”

JASON GOODMAN

Defendant

 

 

 

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

TO THE CLERK OF THE COURT AND ALL INTERESTED

PARTIES. NOW COMES THE PRO SE

Plaintiff (Counter Defendant Sweigert), a layman non-attorney who is acting in the capacity of private attorney

general in a public interest lawsuit, to respectfully serve a REPLY to the Defendant’s “COUNTER-CLAIM”,

appearing as Doc. No. 44, filed 10/22/2018 (herein “COUNTER-CLATI

prior REPLY (as shown below).

10/26/2018 48 PLAINTIFF'S REPLY TO DEFENDANT'

M”). This present pleading supersedes the

S COUNTERCLAIM; re: 44

Counterclaim. Document filed by D George Sweigert. (sc) (Entered: 10/29/2018)

I hereby attest that the foregoing is accurate and true under the penalties of perjury. Further, I hereby attest that the

attached exhibits are accurate and true copies of source documents located on the Internet.

© im of November, 2018

Signed this

PS +

Plaintiff, D. George Swée
Pro se plaintiff acting as pr

i

ie

vate attorney general

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 2 of 40

Contents

BACKGROUND ooo. cccccceecseceeceeeeeeeeeeenenecaneesecesaecenedeseaevacesseseessresaesaesesasseesenseesesetensnansansneneateas

DENIALS ooo.ccecccccccccccccceseccceceeeeeeeesetacessenesnaesaceseesscesegaueseccsenseceresaeseasesassecneeeseseeenesseetanereseeenateneres

AFFIRMATIVE DEFENSES 00.000... ccccccseccec cece cece geee tees enansnseseneeeaeseeaeenssesaeesseenaeesaeeeneesnneseee cats

ATTESTATION ......ccccccccsccecccccececeeteeeseesseessesseesnseensseseesseessnssneeesseeseeecsnacneeeaesengesuerenereenteseeteeenars

2

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S

5 “COUNTER-CLAIM”

 

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 3 of 40
Cases
Beck v. Prupis, 529 U.S. 494 (2000) .....ccccsceecsesssessseseseesesceeeceasesseseeeseseenaneatssresesnsasecssressesensensnenescesencesensneasacengesecens 21
Bridges v. Wagner, 80 A.D.3d 528, 528 (1% Dep’t 2011)... eeeeceeeeeeeseseeeeeesneeseeeseesssnerenensenenenenensesenesacasensetisensacanentes 14
Cohn v National Broadcasting Co., 50 NY2d 885, 887 [1980] ........:cccccccseseseeeeerereeeeneeeeseteesenenseseneneesrseesenenensenensenanes 13
Curley v. Village of Suffern, 268 F.3d 65, 73 (2d Cir. 2001).....c:scecseseceeeeteseseereeeseeeeeseereseseesensanenensensnsneeneeserenensanenenes 1]
Daulat v. Helms Bros., Inc. 18 AD3d 802, 803 [2 Dept 2005] oo... ec gcetececceseenenseeeeneeteeaneeneeeneraeeesnensetaceeseneeaeaes 21
Demas vy. Levitsky, 291 A.D.2d 653, 660 (3d Dep’t 2002)... cece Lcecsnssussssseneernannseasetesetuenseeeesunneeveese 14
Dillon v City of New York, 260 AD2d 34, 38 [1st Dept. 1999]... seseeeeceneeeeeeeeereceeeenensneneeteeeeenteneneessenennesessssts 13
Gardner v. St. Bonaventure Univ., 171 F.Supp. 2d 118, 128 (W.D.N.Y. 2001) eacusuesecaeeeseeseeserseeeseneseaceesesesansanseeneeens 14
Glazier v. Harris, 99 A.D.3d 403, 404 (1 Dep’t 2012)... eee | cecseseesececeeseneuescenaesenecesererecoeeeasersrenereneneuees 13
Goshen v. Mutual Life Ins. Co. of New York, 98 N.Y. 2d 314 (2002) ....eeteceesseseses essere nesses etescereseseaneneneerenerseneesenenes 23
Green Point Sav. Bank v Pagano, 103 AD2d 735 [1984] .....ccccccceessesscseeeseeeeeeeeenersstseaeneeseseessnasseseeaneesesneneenenennsaeans 5
Grynberg v. Alexander’s, Inc., 133 AD2d 667, 668 [2 Dept 1987].......s sees eens reteseseeeeeseeseeneenenensenreneesansncerenss 2]
Halberstam v. Welch, 705 F.2d 472, 479 (D.C. Cir. 1983) 0... cccceceen | escsceccsecveeeeserssssvsscessssssasvusseessetersssseceesesesee 2]
Herlily v. Metro. Museum of Art, 214 A.D.2d 250, 263 (1% Dep't 1995).....sseeeseeeeceeres tere neerereseeseeseeensenensensenseanaceney 14
Hirschfeld v. Daily News, 269 A.D.2d 248, 249 (1% Dep’t 2000) 2.0... eececeeeeeeeteseseeteresesesssseeeeeesestensseenenerennenssnenseceess 14
Holley v. Cty. of Orange, NY, 625 F.Supp.2d 131, 141 (S.D.N.Y. 2009) oes ee teeerereesesssesereseeeneseneesenennenens il
Liberman v Gelstein, 80 NY2d 429 [1992] oo... ecceccscesecesetscesseeseeeeesaeseeesesesecnseaenecssesssensenensaessnsereneseatarenaseneseseneeegsens 13
Marcus, 158 A.D.2d at 105-106 ....cccccccceeseeeeceeceeeeeesseetseseeecserecsseeesecediesscacsesecseessenenecraseessesseneseceessenenerasereersasangegs 12
Morone v. Morone, 50 N.Y .2d (1980) .....cccccceseececceereeeeceeeeseteceeeencseesasanesajensaeecsaeseasenensneceesesesaetansienevarsegsaraseassacsensrsnenes 6
NY Court of Appeals case People v. Stuart, 100 N.Y.2d 412 ooo... ceceeeteceeeeeeeeteneneaeee reste tenseenenerenenenereseesenenenensncnerens 15
Ohralik v. Ohio State Bar Ass’n, 436 US 447, 456 (1978)... ecceeceseeceeegeseeseceeseerecensenecesassaeneensesasesesassareneneneeastaeenaees 11
Quinn y. Aetna Life and Cas. Co., 96 Misc.2d 545, 554 (Queens.Cty.Sup.Ct.1978) ..... eee eesteeeeeneene 1]
Rossi v. Attansio, 48 A.D.3d 1025 3d Dep’t 2008) 0... cece eeceeeeseseeseeseseneeenesenscaeeessenecasaenececeeetensesteneeneaeaenes 23
Salvatore v Kumar, 45 AD3d 560, 563 .....cccccccceseceseeseeceeceeereseesensesnseeeseesebessauesaaersnsseesseeseseseeessesneesteessesaterseesnerenneeinees 13
3
PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 4 of 40

State v. Colo. St. Christian College of the Church of the Inner Power, 346 N.Y.S.2d 482, 487 (Sup. Ct. N.Y. Cty.

Statutes

18 U.S.C. § 2261 A ooceccccccecesceseeseeseceeeeeeeteneaeeaeeeeeaseeeesseeaseetseeaensesesneens
N.Y. General Business Law §§ 349 and 350... eee eeseeeeeeeeeteeneeeee

N.Y. Penal Code (P.C.) 120.45 cccssesscssssssssscsseveesessssuessesssseeesssssneeeseesssvecss

Other Authorities

An Act to Amend the Penal Law, in Relation to Stalking in the Fourth Degree, ch. 184, § 1, 2014 N.Y. Laws 922,

CPLR § 215(3) cecccsssssecssescessssssvesssesssssesevessessstsnessssssssiessessessssnnesesseessneees
CPLR § 3016 ecccsccccssssssesssevessssssssssssseseevsvsessssesssssassutneessesseesessnssssnseseneecee
CPLR § 3018 occcccsssssccsessssssssssssssssssssseeesseesessosssssivnssesesecesecssssssnvanensssseeee
CPLR § 3022 c.scccscssssssssssssssssssssessssssssecessessesesesssssnneessssseeessnsssasssenseceseeees
CPLR § 3025 .eccssssssssssssssssssssessssssssssscseesssessessssasivineessscesecssssssnnenssseeseee
CPLR § 3211(a) oosccccssssssssssssvssssssvssssssivusuensssesessssssssssceseceseeccenceceececeseceee
CPLR §§ 3011 and 3022 vcccesssccsssssssssveessesesssssssssssteeeseseseesessssisessnnnensesesee
F.R.C.P. Rule 12(f)..cccccssscsssssvssvessssssssssesssssssssuseeesssssssteessessesssseeeeessenseneeed

N.Y. Civil Practice Law and Rules (CPLR) § 3011 oe

Treatises

Siegel, NY Prac § 229 [3d ed] uo... ce cece cee eeereneeseneteeaeneneenenees

4

 

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 
10

1]

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 5 of 40

BACKGROUND

1. The Plaintiff (Counter Defendant Sweigert) asserts he

s responding to a legal nullity created by

Defendant Goodman. This instant AMENDED REPLY is provided only as a courtesy to the Court for the

purposes for foreclosing a potential default action that might be attempted by the Defendant Counterclaimant. The

Plaintiff (Counter Defendant Sweigert) reserves his rights to treat Goodman’s COUNTER-CLAIM (Doc. No. 44,

10/22/2018) as a bifurcated pleading that is a fatally flawed amputated

ancillary attachment to another legal nullity

(the Defendant’s ANSWER (Doc. No. 35, 10/10/2018). Neither of the Defendant’s pleadings (ANSWER /

COUNTER-CLAIM) are in conformance with N.Y. Civil Practice Law

a complaint and an answer. An Answer may include a counterclaim ag:

CLAIM was filed twelve (12) days after the ANSWER (bifurcated).

and Rules (CPLR) § 3011 “There shall be

ainst plaintiff ...”. The COUNTER-

2. To support the claim of illegitimacy of Defendant’s ANSWER (Doc. No. 35, 10/10/2018) and

COUNTER-CLAIM (Doc. No. 44, 10/22/2018) pursuant to CPLR §§ 3011 and 3022, the Plaintiff (Counter

Defendant Sweigert) hereby incorporates the following documents as if fully restated herein (all are hereby

incorporated by reference).

®

® Docket No. 41, 10/19/2018, Motion to Strike

e Docket No. 42, 10/19/2018, Memorandum to

¢ Docket No. 55, 10/31/2018, Motion to Dismi

® Docket No. 57, 11/01/2018, Amended Motio
3. In sum, the totality of the above cited pleadings indica’

COUNTER-CLAIM are fatally flawed, in error, and legally insufficien
CPLR § 3022.
4. The Plaintiff (Counter Defendant Sweigert) has previc

Amended Complaint (now filed as Docket No. 56, 11/01/2018 “SEC

Docket No. 8, filed 07/09/2018, Motion to Show Cause

Defendant’s ANSWER

support the above

ss Counter-Claim

n to Strike Defendant’s ANSWER

te that the Defendant’s ANSWER and

t to be further considered by the Court, see

usly reserved his right to file a new

IND AMENDED COMPLAINT”) in

response to the Defendant’s COUNTER-CLAIM (Doc. No. 44, 10/22/2018) as a precautionary mitigation. By

Doc. No. 56, 11/01/2018 the Plaintiff seeks the leave of the Court to fil

5

e the Second Amended Complaint

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 6 of 40

pursuant to CPLR § 3025 (see, Siegel, NY Prac § 229 [3d ed]). Green Point Sav. Bank v Pagano, 103 AD2d 735
[1984]).
5. In general terms, the bulk of the “COUNTER-CLAIM” should be dismissed pursuant to CPLR §
3211(a) on the grounds of (1) lack of documentary evidence, (2) statute of limitations and (3) failure to state a cause
of action, etc. The entire “COUNTER-CLAIM” when treated as a complaint lacks legal sufficiency — especially in
the area of defamation — fails to state a cause of action. Morone v. Morone, 50 N.Y.2d (1980).

COMMERCIAL LITIGANT GOODMAN HAS HAD MONTHS TO PREPARE A PROPER
COUNTERCLAIM AND SECURE APPROPRIATE LEGAL COUNSEL

6. As the Court will learn, Defendant Goodman has slept on his rights to bring any colorable claim
against the Plaintiff (Counter Defendant Sweigert). Further, as Defendant Goodman proudly proclaims in a widely
disseminated and pervasive manner his social media expressions support a privately owned corporate interest — and
nothing more. Goodman’s supposed “freedom of speech” is severely curtailed by a host of New York State laws
(see trade / commercial speech restrictions) as Goodman operates as a privately-owned corporate concern on social
media (see Multimedia System Design, Inc. and 21% Century 3D [MDSI/21*c3D]. The Defendant’s
(Counterclaimant Goodman) injuries and attempts to recover damages ate clothed in a commercial and trade
enterprise

7. The commercial / trade Defendant publically complained of a set of stunningly similar allegations

as cited in the “COUNTER-CLAIM” in a YouTube video published more than a year ago. In said YouTube video

 

production (12/11/2017 [Exhibit One [Exh.1]]) not only does the Defendant widely disseminate in a pervasive
manner a litany of allegations against unknown individuals; but, proclaims he is operating under the aegis of his
commercial enterprise. |
Relevant section of “video information” section published to adcompany video.
“Crowdsource the Truth has been exposing fraud, corruption and crime for more than one year. As we

grow in viewership and effectiveness, our effort has come under consistent heavy attack by a
determined group of misguided individuals.

6

PLAINTIFF’S AMENDED REPLY TO DEFENDANT'S “COUNTER-CLAIM”

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 7 of 40

These are truly despicable people who rely on spin, speculation, intimidation, exaggeration,
fabrication, and malicious lies. They have concentrated their efforts to conceal the truth and present a
manufactured, patently false narrative and fraudulent conclusions.

And
The attacks are focused not only on the privately owned corporation under which I create the video
and social media content for Crowdsource the Truth, but also on me personally, assailing my

physical characteristics and religious heritage in a way that can only be described as hateful and un-
American. [emphasis added][Exh.1]

8. . Further, Defendant Goodman invited litigation in an e-mail message sent to the Plaintiff

(Counter Defendant Sweigert) nearly six (6) months ago (03/30/2018 e-mail [Exhibit Three [Exh.3]) stating:
“If you’d like to challenge me in civil court, I invite you to file your complaint”

9. Therefore, the Defendant is without excuse as to why he has provided NO documentary evidence
with his “COUNTER-CLAIM”. The Court should not casually condone Goodman’s failure to provide any
evidentiary support for his outlandish claims against the Plaintiff (Counter Defendant Sweigert) for purported
misconduct that Goodman has had knowledge of for almost a year.

10. Not unsurprisingly, again, Defendant Goodman has NOT filed an appropriate Certificate of

 

Service with his latest “COUNTER-CLAIM” (Doc. No. 44, 10/22/2018) pleading. This sloppy conduct is
inexcusable following the transmission of the electronic “Certificate of Service” by Goodman on 08/11/2018 to the
Plaintiff’s e-mail account. For unknown reasons Goodman sought fit to transmit an electronic “Certificate of
Service” on 08/11/2018 (allegedly infected with a malware virus as more fully detailed in the Plaintiffs Amended
Motion pursuant to F.R.C.P. Rule 12(f) in Docket No. 57, 11/01/2018 ); but, no longer sees the need to concurrently
file a Certificate of Service and follow judicial formalities. :

DENIALS

11. Pursuant to CPLR § 3018 the Plaintiff (Counter Defendant Sweigert) includes the following
denials as a mitigation against any attempt by the Defendant to seek a default judgment based on the bifurcated

“COUNTER-CLAIM”. These denials are asserted as a precautionary move to protect the Plaintiff's rights.
4

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 8 of 40

12. DENIED THAT Plaintiff (Counter Defendant Sweigert) is a participant in “an organized

defamation, slander, harassment, cyber stalking, and actual stalking campaign (The Campaign)” as stated in lines

13-15 (In.13-15) page 1 (pg.1) of ANSWER. Plaintiff (Counter Defendant Sweigert) has no knowledge about such

activities described by the Defendant-Counterclaimant. Plaintiff (Counter Defendant Sweigert) has no knowledge

of any goals, plans, objectives or methods of a group of individuals that

would intend to harm the Plaintiff or his

business by the torts described by the Defendant. Plaintiff (Counter Defendant Sweigert) has no knowledge of the

intent, desire or motivation of independent actors that may appear on so

Sweigert) has no knowledge of the specific details of the torts complain

cial media. Plaintiff (Counter Defendant

ed of by the Defendant. Plaintiff (Counter

Defendant Sweigert) is not a participant in such a scheme, cartel or confederation. Plaintiff (Counter Defendant

Sweigert) knowns of no such organized attempt to harm Defendant (Counterclaimant) Goodman.

13. DENIED THAT Plaintiff is part of “The Campaign”. Plaintiff has no knowledge about the

purported activities of “spreading known defamatory information about

Goodman.” Plaintiff (Counter Defendant

Sweigert), further DENIES any knowledge of any “willful and wanton malicious intent” that would “damage

Goodman’s reputation in a public worldwide forum”. [Ins.15,16,pg.1].
no knowledge as to what would constitute “defamatory” information ab
Plaintiff (Counter Defendant Sweigert) has no knowledge as to the desit
that may appear on social media. Plaintiff (Counter Defendant Sweiger

“known defamatory information”. Plaintiff (Counter Defendant Sweige

Plaintiff (Counter Defendant Sweigert) has
out the Defendant (Counterclaimant).

res and/or motivations of independent actors
t) has no knowledge of what is considered

rt) admits that Goodman operates a

“business” as stated at [In.16,pg.1]. Plaintiff (Counter Defendant Sweigert) has knowledge that Goodman operates

his “business” “in a public worldwide forum”.

14. DENIED THAT Plaintiff (Counter Defendant Sweigert) has any knowledge of “actions taken in

concert with a group of individuals who acted against Goodman for the

purpose of wanton and willful tortious

interference, defamation, slander, harassment, invasion of privacy, infringement of first amendment rights,

 

menacing and stalking both online and in the real world”. [Ins.16-19,pg.1]. Plaintiff (Counter Defendant

Sweigert) has no knowledge of a group, confederation or cartel that would attempt to “menace” the Defendant.

Plaintiff (Counter Defendant Sweigert) has no knowledge as to what “tortious interference” the Defendant may be

8

PLAINTIFF’S AMENDED REPLY TO DEFENDANT'S

“COUNTER-CLAIM”

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 9 of 40

referring to. Plaintiff (Counter Defendant Sweigert) has no knowledge as to the entire list of torts that is provided
by the Defendant (invasion of privacy, stalking, etc.). Plaintiff (Counter Defendant Sweigert) has no knowledge of
the desires or motivations of other independent actors that may, or may not, be present on social media. Plaintiff

(Counter Defendant Sweigert) has no knowledge of any such organized or group activity that has purportedly

 

caused Defendant (Counterclaimant) these purported injuries.
15. DENIED THAT Plaintiff (Counter Defendant Sweigert) has any knowledge of any “financial
damages” or “emotional distress” or “loss of enjoyment of life” suffered by the Plaintiff. Plaintiff denies that any
of his conduct is implicitly, explicitly, directly, and/or indirectly responsible for this purported sufferings of the
Defendant. [Ins.19-21,pg.1]. Plaintiff has no knowledge as to what “emotional distress” the Defendant may, or
may not have, suffered. The Plaintiff (Counter Defendant Sweigert) denies that his intentionally, or
unintentionally, attempted to inflict emotional distress on the Defendant. Plaintiff (Counter Defendant Sweigert) is
unaware of any financial damages or loss of the enjoyment of life that has been purportedly been experienced by
the defendant and how the Plaintiff's (Sweigert) alleged conduct would create such actionable torts (if they were
indeed valid). Plaintiff (Counter Defendant Sweigert) has no knowledge of “co-conspirators” and what such an

alleged civil conspiracy would look like, how it would operate or what objectives such a purported civil conspiracy

 

might have.
16. DENIED THAT any activity or behavior of the Plaintiff (Counter Defendant Sweigert) is
“reckless, willful and wanton”. [In.24-25,pg.1]. Plaintiff (Counter Defendant Sweigert) has no knowledge of any
goals, plans, objectives or methods of a group of individuals that would intend to harm the Plaintiff or his business
by the torts described by the Defendant. Plaintiff (Counter Defendant Sweigert) has no knowledge of the intent,
desire or motivation of independent actors that may appear on social media Plaintiff (Counter Defendant
Sweigert) has no knowledge of the specific details of the torts complained of by the Defendant Counterclaimant.
Plaintiff (Counter Defendant Sweigert) denies that he has acted in a “reckless, willful or wanton” manner with
regards to the Defendant Counterclaimant.

17. DENIED THAT the Plaintiff (Counter Defendant Sweigert) was a participant in, had knowledge

of, or supported the objectives of an effort to defame, harass or injure the Defendant (Counterclaimant). Plaintiff

9

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 10 of 40

(Counter Defendant Sweigert) has no knowledge of such a scheme, plan, objectives or any other instantiation of an
effort to injure the Defendant with the participation of other known, or unknown actors. The Plaintiff (Counter
Defendant Sweigert) has no knowledge of any such wrongful plans, organized, taken in concert with others, or

aligned with other purported unnamed co-conspirators.

 

18. RESTATED: The Plaintiff (Counter Defendant Sweigert) has no knowledge of any goals, plans,
objectives or methods of a group of individuals that would intend to harm the Plaintiff or his business by the torts
described by the Defendant. Plaintiff (Counter Defendant Sweigert) has no knowledge of the intent, desire or
motivation of independent actors that may appear on social media. Plaintiff (Counter Defendant Sweigert) has no
knowledge of the specific details of the torts complained of by the Defendant. Plaintiff (Counter Defendant
Sweigert) is not a participant in any such group, cartel or confederation. All such inferences, insinuations,
implications and allegations made by the Defendant Counterclaimant ate hereby denied.

19. In sum, the totality of the vague and ambiguous slurs, stunning insinuations and smears labeled as
“allegations” are hereby denied in every form by the Plaintiff (Counter Defendant Sweigert). The Plaintiff denies +
in totality — the notion that he is a part of an organized group of individuals, confederation, cartel or any other
coordinated activity to injure or harm the Defendant Claimant through alleged tortious conduct..

AFFIRMATIVE DEFENSES

20. The Plaintiff (Counter Defendant Sweigert) herein provides these AFFIRMATIVE DEFENSES as
a courtesy to this Court. The Plaintiff believes he is under no obligation to provide such defenses in response to the
fatally flawed, moot and bifurcated “COUNTER-CLAIM”; however, the Plaintiff (Counter Defendant Sweigert)

has undertaken this task as a mitigation against any attempts by Defendant to seek a default judgment.

DEFENDANT’S FIRST AMENDMENT RIGHTS

21. The Plaintiff requests that the Court take Judicial Notice that the Plaintiff is a private party and not
a public employee. As a private party, the Plaintiff does not represent the interests of any government, quasi-
government entity, bureau, regulatory body, etc. The Plaintiff is not clothed with any authority to act on behalf of
any such governmental body and is not a public employee. Therefore, the limitations and constraints that may be

10

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 11 of 40

applied to such governmental organizations by AMENDMENT I of the U.S. Constitution would not apply to a
private party plaintiff. The Second Circuit has made it clear that plaintiffs [Defendant Goodman as counter-claim
plaintiff] making First Amendment retaliation claims must substantiate their allegations of being chilled with

specific and objective evidence. See Curley v. Village of Suffern, 268 F.3d 65, 73 (2d Cir.2001) (plaintiff must show

 

that First Amendment rights were “actually chilled”) (quoting Davis v. Vill. Park II Realty Co., 578 F.2d 461, 464
(2d Cir.1978)). The Defendant has provided no such evidence. Apparently, as the Defendant is not a graduate of
any journalistic training and may not understand the complexities of AMENDMENT I protections he has proceeded
at his own reckless peril with a flawed assumption of Constitutional protections. Nonetheless, Goodman provides
no examples of how his “free speech” has been effectively chilled the Plaintiff in the “COUNTER-CLAIM” —
NONE. See Holley v. Cty. of Orange, NY, 625 F.Supp.2d 131, 141 (SDNY. 2009) (citing Curley v. Village of
Suffern, 268 F.3d 65, 73 (2d Cir. 2001)). |
22. Defendant Goodman (self-identified as the “Chief executive Officer” [CEO] of Multi-Media
Systems (aka Software) Design, Inc. [MDSI] and 21* Century 3D 21e3p)) as fully depicted in the Plaintiffs
(Sweigert) TENTH (10) REQUEST FOR JUDICIAL NOTICE [10-RJN], Doc. No.37, 10/12/2018, herein
incorporated by reference as if fully restated. |
23. It is again instructive to note the video description that has been cited from EXHIBIT ONE
[Exh.1], cited below: |
The attacks are focused not only on the privately owned corporation under which I create the video
and social media content for Crowdsource the Truth,
24. The Court will recall that Defendant Goodman has asserted that “CrowdSource The Truth”
[CSTT] is a commercial enterprise and collects funds via the wires of the Internet to support a New York charted
corporation and a presumed licensed DBA moniker (see Multimedia System (Software) Design, Inc, (MDSI) and/or
21* Century 3D (21¢3D)) [10-RJN]. Therefore, at best Defendant Goodman's MDSI/21%c3D CSTT broadcasts are
a form of “trade/commercial speech” and are entitled less protection than the speech of a natural person, per se.
“From this line of reasoning, it is clear that while commercial speech is “protected” under the First

Amendment from prior restraint, the protection afforded is less than that provided for noncommercial
speech, so that when commercial expression is false or misleading it is afforded no protection whatsoever”.

il

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 12 of 40

See Quinn y. Aetna Life and Cas. Co., 96 Misc.2d 545, 554 (Queens.Cty.Sup.Ct.1978); Ohralik v. Ohio
State Bar Ass’n, 436 US 447, 456 (1978).
25. Therefore, in theory, if individual social media broadcasters disagreed with alleged deception
widely disseminated in a pervasive manner by CSTT such commercial speech could be criticized, critiques and
receive editorial treatment.
26. Even if Defendant Goodman could state a colorable claim that his personal First Amendment
rights were infringed, his allegations against a private individual (such as the Plaintiff (Sweigert)) are again a legal

nullity as the conduct is not alleged against a state actor.

 

27. Goodman launched his CSTT commercial enterprise into the world of public debate, journalistic
editorializing and rancorous discourse at his own risk and peril. Presumably, if anyone disagrees with the alleged
deception that is widely disseminated by CSTT in a pervasive manner upon members of the public that is an
abridgement of Defendant Goodman’s “free Speech” and “First Amendment” rights. This is a flawed argument.

28. As stated (several times) in the operative South Carolina Amended Complaint (Doc. No. 5,

06/29/2018) Plaintiff (Sweigert) is functioning as a private attorney genpral (PAG), he is broadly empowered to
protect the general public against deceptive acts and practices, and false advertising. See Marcus, 158 A.D.2d at
105-106, State v. Colo. St. Christian College of the Church of the Inner Power, 346 N.Y.S.2d 482, 487 (Sup. Ct.
N.Y. Cty. 1973). These decisions stand against the Defendant Goodman (Counterclaimant), who would be
permitted to continue CSTT deceptive practices and false advertising, in violation of N.Y. General Business Law

§§ 349 and 350 causing the public would suffer irreparable harm.
DEFAMATION CLAIMS ARE NOT STATED IN HAEC VERBA AND ARE TIME BARRED

29. Defendant Counterclaimant (Goodman) makes no attempt to provide any date or occurrence as to
when any defamatory statements were made by the Plaintiff (Sweigert) and in what form. Further, the Defendant
Counterclaimant has specified no amount of specific compensatory damages sought in his counterclaims.

30. Under New York law, claims for defamation and defamation per se are governed by a one-year

statute of limitations. CPLR § 215(3). The one year limitation has most likely estopped the bulk of Goodman’s

12

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 13 of 40

undefined defamation claims. Indeed, Goodman has shown a stunning lack of due diligence in pursuing any sort of

legal remedy, other than his own public on-line social media threats to contact the F.B.I. with his sidekicks former

F.B.I. Special Agent Robyn Gritz (Gumee, Ilinois), Michael D. Moore, Certified Fraud Examiner (West Chester,

PA) and current F.B.I. Special Agent Brittany Custer , etc. (see Plaintiff

(herein incorporated by reference as if fully restated) [12-RJN], Doc. 45,

s Twelfth (12") Request for Judicial Notice

10/22/2018). In fact, it is telling that there

has been NO activity from the N.Y.P.D. or the F.B.I. regarding the phantom players involved in the alleged smear

campaign; which Goodman claims is a “distributed, de-centralized defamation campaign”. It should be a relatively

simple matter for Defendant Counterclaimant Goodman to produce for th
the F.B.I. and N.Y.P.D. which explains the operations of “The Campaign
online threats to speak with the F.B.I. and N.Y.P.D. (April, 2018, [12-RJ
action then.

31.
authorization to a third party, constituting fault as judged by, at a minimu

cause special harm or constitute defamation per se" (Salvatore v Kumar,

is Court the “evidence” that he provided to
”’. Meanwhile, based upon Goodman’s

N]) he could have commenced a legal

The elements of a defamation cause of action are a "false statement, published without privilege or

m, a negligence standard and it must either

45 AD3d 560, 563, quoting Dillon v City of|

 

New York, 260 AD2d 34, 38 [1st Dept. 1999]). Special harm or special damage means the loss of something having

economic or pecuniary value (see, Liberman v Gelstein, 80 NY2d 429 [1992)). Defendant Counterclaimant

Goodman has not met this test in the “COUNTER-CLAIM”. Any references to defamation in the “COUNTER-

CLAIM” should be ignored, as "Courts will not strain to find a defamatory interpretation where none exists" (Cohn

v National Broadcasting Co., 50 NY2d 885, 887 [1980]).

32.

Pursuant to CPLR § 215(3) Defendant Goodman has lost the right and time is barred to bring and

libel or defamation action that is older than one year. Additionally, Defendant Counterclaimant has failed to allege

what defamatory words in haec verba created the purported injury, and as such the Goodman has failed to meet the

 

requisite specificity under CPLR § 3016. Considering the status of Goodman’s trade / commercial speech issues of

CSTT the alleged defamatory statements (none specified) may merely be

non-actionable opinions. See Glazier v.

Harris, 99 A.D.3d 403, 404 (1% Dep’t 2012) (dismissing defamation claim where plaintiff failed to specify particular

words used.)

13

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S

 

“COUNTER-CLAIM”

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 14 of 40

33.

Defendant Counterclaimant Goodman has also failed to explain how any of the non-articulated

defamatory statements may be proven by him to be false and not privileged. Such statements could in themselves bq

constitutionally protected statements made by the Plaintiff and other parties.

VAGUE INTENTIONAL INFLICTION OF EMOTION DISTRESS (ITED) CLAIMS

34.

The law is clear that a claim for IED and a prima facie tort will be dismissed as duplicative when

the “underlying allegations fall within the ambit of other traditional tort liability, namely, the plaintiff's [here

Defendant’s Counterclaimant’s] causes of action sounding in defamation

” Fleischer v. NYP Holdings, Inc. 104

A.Dd.3d 536, 539 (1* Dept. 2013). See also Hirschfield v. Daily News, 269 A.D.2d 248, 249 (1* Dept. 2000).

Counterclaimant Goodman’s vague and ambiguous ITED allegations are

duplicative of his other foggy and

unsubstantiated claims related to “cyber harassment”, “slander”, “defamation”, “spreading”, etc. The co-mingling

of these IIED allegations into a jumble with other alleged torts (defamati

unnecessary burden upon the Plaintiff (Sweigert) to untangle inter-lockin

and innuendo. Clearly the Plaintiff (Sweigert) is well within his rights to

refined claim.

35.

Additionally, the bulk of Defendant Goodman’s claims

on, cyber-staking, libel, etc.) places an
g web of vague accusations, insinuations

demand a more definitive, articulated and

sounding in defamation are time barred as

 

they occurred more than one year ago. The ITED allegations cannot be “

bolted on” to other legally insufficient

claims (as with the defamation allegations). The Court and the Plaintiff will be forced to use a crystal ball and

attempt to determine the date and occurrence when these IIED sufferings
his evidence to the Court. Defendant Goodman has failed to establish an
actionable event took place. In sum, Goodman has utterly failed to state

36. New York law is clear that where a cause of action for

began — a duty of the Defendant to present
y timelines, dates, occurrences or when an
an actionable claim for TED.

ITED is based on allegations that support a

traditional tort, such as defamation, then the ITED cause of action must be dismissed as duplicative. Hirschfeld v.

Daily News, 269 A.D.2d 248, 249 (1 Dep’t 2000) (dismissing claims for emotional distress where they “fall[]

within the ambit of other traditional tort liability which, in this case, is reflected in plaintiff's [Counterclaimant

Goodman’s] causes of action sounding in defamation”); Herlily v. Metro
14

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S

. Museum of Art, 214 A.D.2d 250, 263 (1*

“COUNTER-CLAIM”

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

37.

“knowingly false information”, etc.

38.

emotional distress is suffered.” Gardner v. St. Bonaventure Univ., 171 F

STALKING “IN THE REAL-WORLD”

39.

stalking” allegations and insinuations, the Plaintiff relies on the wisdom

Appeals in NY Court of Appeals case People v. Stuart, 100 N.Y.2d 412 d
reason or justification to engage someone, other than to hound, frighten,
not physically been in the State of New York since 1999 when he worke
Wall Street, New York City. The Plaintiff made a short business trip to
say the Plaintiff has not been in the New York City area for at least a dec
attempts by the Plaintiff impossible. What remains perplexing is why th
enforcement to report this stalking activity in December 2017 when he c

“stalking activities”. Attached as Exhibit One [Exh.1] is a YouTube vi

Authority. The Plaintiff's MOTION seeking injunctive relief is also illu

15

 

Case 1:18-cv-08653-VEC-SDA Document 62 F

Here Counterclaimant Goodman’s IIED claims are dup

Bridges v. Wagner, 80 A.D.3d 528, 528 (1* Dep’t 2011). Claims of ITED

To help the Court understand the futility of Goodman’s

led 11/08/18 Page 15 of 40

Dep’t 1995)(same); Demas v. Levitsky, 291 A.D.2d 653, 660 (3d Dep’t 2002) (dismissing an ITED claim where “the

conduct alleged in the subject cause of action falls squarely within the scope of the plaintiff's defamation claim”).

icative of his defamation claims in

substantial part — even though Goodman has articulated only vague and ambiguous references to the “spreading” of

Like Goodman’s defamation claims, his IED claims are also time barred by CPLR § 215(3);

accrue “at the time of injury, i.e. when the

Supp. 2d 118, 128 (W.D.N.Y. 2001).

vague and ambiguous “real world

of the New York Legislature when that

body amended the N.Y. Anti-Stalking law. See An Act to Amend the Penal Law, in Relation to Stalking in the
Fourth Degree, ch. 184, § 1, 2014 N.Y. Laws 922, 922 (codified at Penal § 120.45). As defined by the legislature,

stalking in the “real world” with respect to the second criminal element of “no legitimate purpose” the Court of

efined this term to mean “the absence ofa
intimidate or threaten.” The Plaintiff has
das a consultant to Chase Manhattan bank,
the New York City area in 2000. Suffice to
ade, making any “real world” stalking

e Defendant did not contact law

laims to have become aware of these
deo production by Goodman posted on

12/11/2017 concerning the “fear” Goodman experienced when an explosive device detonated at the N.Y. Port

strative (along with all associated evidence)

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 F

led 11/08/18 Page 16 of 40

and is hereby incorporated by reference as if fully restated herein (Doc. No. 8, 07/09/2018). Quoting the Goodman

12/11/2017 video information description in relevant part:

e I've posted this video to let everyone know that although th

© explosion this morning was very close to

my home and Crowdsource the Truth headquarters, I was not injured. Thanks to those who have

inquired.

e The latest efforts of this nefarious group have graduated to a level that demands action. Their
malicious attacks have gone too far. Their deception must be exposed. They must face justice for

their acts. [emphasis added] [Exh.1]

PURPORTED CYBER STALKING ISSUES TRUMPED BY

40. Counterclaimant Goodman fails to cite any New York

private right of action and a colorable claim against the Counterclaim De

' LEGITIMATE PURPOSE IMMUNITY

or Federal law that would be provide a

fendant (Sweigert). It is believed that

Goodman may be referring to the publication by Sweigert of details contained within several “DECLARATIONS”

 

filed by the Counterclaimant Defendant (Sweigert) in related litigation in the U.S.D.C. for the eastern District of

Virginia. (Steele v. Goodman, 3:17-cv-00601-MHL). However, New York's Civil Rights Law § 74 states, in

pertinent part, as follows: “A civil action cannot be maintained against any person, firm or corporation, for the

publication of a fair and true report of any judicial proceeding, legislative proceeding or other official proceeding, or

for any heading of the report which is a fair and true headnote of the statement published. [emphasis added]”

Counterclaimant Goodman states “no allegations from which damages attributable to the defendant’s (Sweigert)

conduct may be reasonably inferred”. (see Lappin v Greenberg, 34 AD3

d 277, 279 [2006]). Goodman merely

states ambiguous and vague terms; such as “spreading known false defamatory information” and “stalking both

online and in the real world”. There is little information to allow this Co

urt to infer anything from these vague and

conclusory statements. No examples, no incidents and/or no occurrences of “stalking” are provided by Goodman.

The Court must rely on the phrase “spreading known false defamatory information”, which certainly would not be

considered an act of stalking or cyber stalking. Although the Counterclaimant is entitled “to all favorable inferences

to be drawn from the pleadings”, there is nothing to draw from (see Aristy-Farer v. State of New York, 29 NY3d

501, 509). Goodman fails to allege how the “spreading [of] known false

defamatory information” can be considered

a threat to “kill, injure, harass, intimidate, or place [him] under surveillance”. 18 U.S.C. § 2261A. There is a

16

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 F

led 11/08/18 Page 17 of 40

complete lack of any specific allegations, or evidence that would indicate Counterclaimant Goodman was the victim

of stalking or cyber-stalking; except for his overly broad use of these terms such as “spreading”.

Al. Without developing definitive allegations, accusations

yr even specific actionable events,

Goodman is fond of relying on vague and ambiguous insinuations — such as “cyber stalking”. Assuming, arguendo,

that Goodman is referring to N.Y. Penal Code (P.C.) 120.45 his reliance is misplaced. As the Court is aware,

providing notifications to a party “for a legitimate purpose” trumps the standards of criminal (and potentially civil)

conduct needed for an actionable N.Y. P.C. 120.45 claim. The Plaintiff has stated several times, within the context

of the Second Amended Complaint (Doc. No. 39, 10/17/2018) that both

1) Goodman and (2) PATREON.COM

were notified on several occasions of pre-litigation cease and desist notices, anti-spoliation of evidence notices and

other legal good faith attempts at resolving this present controversy. An

communications is attached as Exhibit Two [Exh.2], e-mail message of

example of these pre-litigation warning

11/30/2017. Goodman/PATREON were

continuously notified in a non-malicious manner of the on-going tortious conduct of Goodman and of specific

events of libel and slander directed at the Plaintiff by Goodman. Further

Exh.2 indicates that both Goodman and

PATREON were advised of the potential of civil litigation related to racketeering and wire fraud. Such legal and

pre-litigation related e-mails [Exh.2] were sent to the normal business e-
advertised by Goodman to his worldwide audience. Further, these legal
immunity of the litigation privilege doctrine (discussed below). The con:
fails to make out the statutory requirement that the conduct is even crimi
purported misconduct is exactly. Thus, the Court and the Plaintiff are on

ball to understand the Defendant’s ramblings in his moot “COUNTER-C

mail addressed that is often publically
communications are clothed in the

duct alleged in the “COUNTER-CLAIM”

nal or tortious in nature, or what the

ice again left to rely on the litigation crystal

LAIM”.

PURPORTED TORTIOUS INTERFERENCE (T.1.) CLAIMS TRUMPED BY LITIGATION

PRIVILEGE

42. The Defendant Counterclaimant (Goodman) is effecti

ely hiding any actionable misconduct that

rises to a TI. claim in his “COUNTER-CLAIM”. Again, the Plaintiff must guess or speculate as to what the

Defendant is actually complaining about. Assuming, arguendo that the

Defendant is complaining about the private

dispute resolution based good-faith, non-malicious cease and desist (C&D) requests, anti-evidence destruction

17

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 18 of 40

notices and other legal pre-litigation privileged correspondence [Exh.2]

sent to (1) Defendant and (2) PATREON;

then, once again the “COUNTER-CLAIM” is fatally flawed. Private dispute resolution via demand letters, C&Ds,

evidence preservation notices and other pre-litigation private dispute res

held to be protected under the broad scope of litigation privilege; which

olution communications have long been

s memorialized in the Restatement

(Second) of Torts at 586-87 (1977) (“reaffirming absolute privilege of parties and their attorneys if the defamatory

statements have "some relation to the proceeding"). Litigation privilege

is in accord with the public interest of

granting citizens the utmost freedom to the courts of justice in their efforts to attain settlement. The Plaintiff's

communications to (1) Goodman and (2) PATREON, INC. [Exh.2] are protected by absolute and qualified

immunity. It is instructive to note that under New Jersey law, there is a

itigation privilege that is an absolute

privilege to any communication: “(1) made in judicial or quasi-judicial proceedings; (2) by litigants or other

participants authorized by law; (3) to achieve the objects of the litigation; and (4) that have some connection or

logical relation to the action.” Hawkins v. Harris, 141 N.J. 207 (1995).

Further, the New York State Court of

Appeals has resolved this issue in Front, Inc., v. Philip Khalil, No. 19, 2015 WL 750965 (N.Y. Feb. 24, 2015).

The Front, Inc. court answered the “open question” concerning what, if

statements. The Front, Inc. court ruled that communications made in an
qualified privilege and thus protected against claims for defamation. Th

private dispute resolution centered, C&Ds, evidence preservations letter

illusionary T.I. claims. Provided as an example of Plaintiff's e-mail to
[Exh.2], a typical response from Goodman is attached as [Exh.3].

43. The elements of tortious interference (assuming with a

any, privilege attaches to pre-litigation
ticipation of litigation are subject to a
erefore, the Plaintiff's pre-litigation,

s, etc. are exempt from the Defendant’s

Goodman/PATREON is attached as

contract — as Goodman does not articulate

further) cause of action are: (1) the existence of a contract between plaintiff and a third party; (2) defendant's

knowledge of the contract; (3) defendant's intentional inducement of the third party to breach or otherwise render

performance impossible; and (4) damages to plaintiff. Kronos, Inc. v. A

requisite elements of a cause of action for prima facie tort are: (1) the in

VX Corp., 81 NY2d 90, 94 (1993). The

tentional infliction of harm, (2) which

results in special damages, (3) without any excuse or justification, (4) by an act or series of acts which would

otherwise be lawful. Freihofer v. Hearst Corp., 65 NY2d 135, 142-43

18

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S

1985); Curiano v. Suozzi, 63 NY2d 113,

“COUNTER-CLAIM”

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 19 of 40

117 (1984); Burns Jackson Miller Summit & Spitzer v. Lindner, 59 NY2d 314, 332 (1983). Plaintiffs must allege
that the defendants’ allegedly tortious conduct consisted of an otherwise lawful act that was performed with the
intent to injure or with a "disinterested malevolence." Curiano v. Suozzi, supra at 117, citing Burns Jackson Miller
Summit & Spitzer v. Lindner, supra at 333; see also Gold v. East Ramapo Central School Dist., 115 AD2d 636 (2d
Dept. 1985) (a necessary element for prima facie tort is a desire to harm). Counterclaimant Goodman fails to meet
these basic elements of a prima facie tort cause of action of action. Goodman does not claim that Counterclaim

Defendant's (Sweigert) sole motivation was either due to his "disinterested malevolence". Goodman has failed to

 

state a viable cause of action for a prima facie tort or for the tort of tortious interference. Assuming, arguendo, that
Goodman is referring to the self-interest, good-faith, pre-litigation e-mail messages sent to companies such as
RedBubble, these communications are privileged and not subject to allegations of tortious interference. Caplan v
Winslett, et al., 218 AD2d 148, 152-153 (1st Dep't 1996)(internal citations omitted). In so holding, the Caplan
court made clear that statements made in open court, and out-of-court, are protected by an absolute privilege when

such statements relate to the pending litigation or a judicial proceeding; quoting in relevant part:

The Appellate Division, First Department, has held that:

[a]n absolute privilege is based upon a communicator's official participation in the
process of government[, and]...is intended to insulate him from any inhibitions in
carrying out that function. ...[A]ttorneys are considered as much protected participants in
this process as are Judges, jurors, parties and witnesses. ...Furthermore, the privilege is
not limited to statements made in open court, but also embraces communications between
attorneys...[a]s long as the subject of an out-of-court communication relates to pending or
contemplated litigation, and is made in connection with a judicial proceeding.

INVASION OF PRIVACY

44, The Plaintiff (Sweigert) requests that the Court take Judicial Notice of the (a) myriad of public
documents created by the Defendant with his home address and the (b) bizarre public behavior displayed on
countless social media broadcasts.

(a) By his own volition, the Defendant has included his personal home address in many corporate,

trademark and other public documents. For example:
19

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 20 of 40

e On trademark registration application (filed 1/10/2018) for the mark
“Crowdsource The Truth” (CSTT), the applicant MSDI, via Jason Goodman,
provided the address “6s 252 7th Avenue New York NEW YORK 10001” to the U.S.
Patent and Trademark Office (USPTO). (USPTO serial number 87752970).

¢ The following entry is made in a federal court pleading in the signature block: “Jason
Goodman, 252 7 Avenue #6S, New York, N.Y. Telephone (323) 744-7594, Facsimilia
(917) 591-6370, Email: truth@crowdsourcethetruth.org, Pro Se.” (page 7 of 8 in the
document “DEFENDANT JASON GOODMAN’S ORIGINAL ANSWER”, Doc. 14,
Filed 10/06/17 in civil case Steele vs. Goodman, 3:17-cv-00601-MHL, in the U.S.D.C.
for the Eastern District of Virginia (Richmond)).
e For other examples see Plaintiff's Tenth Request for Judicial Notice (herein incorporated
by reference) [10-RJN], Doc. 37, 10/12/2018)
(b) Attached as Exhibit Four [Exh.4] is an instantiation of the YouTube video production distributed
on 06/03/2017 entitled, “Who Is Spoofing the #SethRichFiles”. In this video [Exh.4] Defendant
Goodman takes his audience of 13,000+ viewers on a tour of his New York City apartment, which
he fondly refers to as “HQ”, as in Headquarters. Goodman films his apartment, his personal cell

phone and the plaintiffs brother (George Webb Sweigert) sleeping on Goodman’s couch. It

would appear that Goodman waived his rights to any expectation of privacy with such intimate

 

scenes openly distributed to a worldwide social media audience.

(c) On his social media platforms (YouTube, Periscope, etc.) Goodman has openly discussed such
issues as the (1) production of pornographic self-photography, the (2) creation of videos that may
indicate acts of masturbation, his (3) dating activities related to the dating platform
“TINDER.COM”, his (4) emotional outbursts in the video series “Who Spoofed the Seth Rich
Files”, his display of his home in over 1,000 video broadcasts to a worldwide audience, etc. See
Exhibit Four [Exh.4] Further, Mr. Goodman is fond of airing “dirty laundry” and personal

grudges to his worldwide social media audiences. [Exh.4]

PURPORTED FINANCIAL DAMAGES

45. The Court should take Judicial Notice that the growth of Goodman’s social media empire can

almost be described as “meteoric”. Every week Goodman gains additional PATREON.COM “patrons”, YouTube
20

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 21 of 40

subscribers, and other social media followers. At the time of this writing Goodman has nearly 70,000K YouTube
subscribers and over 1,000 PATREON.COM “patrons”. It is difficult to imagine exactly how Goodman has
suffered during periods of such outlandish growth (all in the past twelve months). In fact, Goodman has conducted
lavish overseas trips in his “pursuit” of journalistic stories. His most recent trip was to Sweden and Copenhagen to
“interview” guests. Such “guests can easily be interviewed with the use of Skype technologies, as Goodman has
down with a myriad of other “guests”.

46. The Counterclaimant has not offered a particularized set of injuries and damages that he has

suffered. Goodman must show that he (or more correctly his corporations [MDSI/21*c3D]) have suffered some

injury-in-fact. Goodman has failed to set forth any actual injuries that he has suffered as a result of the Plaintiff's
(Sweigert) conduct. The existence of a measurable losses has not been a leged by Goodman. It appears the opposite
is true, Counterclaimant Goodman is enjoining measurable prosperity (overseas trips).

47. New York does not recognize a common-law cause of action to recover damages for harassment”.
Daulat v. Helms Bros., Inc. 18 AD3d 802, 803 [2 Dept 2005]. Meanwhile, a claim for defamation must not only
contain the “particular words complained of,” but it must “provide the time, place and manner of the purported
defamatory statement”. Grynberg v. Alexander’s, Inc., 133 AD2d 667, 668 [2 Dept 1987].

48. As Counterclaimant Goodman has not the special pleading requirements of CPLR § 3016 to state
a cause sounding in defamation, Goodman has no standing to discuss his claims of vague and conclusory

“damages”.

UNNAMED CO-CONSPIRATORS (CIVIL CONSPIRACY)

49. It is instructive to note that Goodman provides no names, or identification, of the mysterious
group of “co-conspirators”. This vague and ambiguous claim (“co-conspirators”) does not address exactly what
conspiracy these parties are members of. Assuming, arguendo, that these “co-conspirators” are participating in “The
Campaign”, there are no further details given. Assuming, arguendo, that Goodman is attempting to fashion a claim
for civil conspiracy, again he fails completely. It is well settled law that liability for a civil conspiracy depends on

the performance of some underlying tortious act, the conspiracy is not independently action; rather, it is a means for

21

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 22 of 40

establishing vicarious liability for the underlying tort. Beck v. Prupis, 529 U.S. 494 (2000). A civil conspiracy is
not an independent wrong but rather “a means for establishing vicarious liability for the underlying tort.”
Halberstam v. Welch, 705 F.2d 472, 479 (D.C. Cir. 1983), see also Beck. In order to sustain a claim for conspiracy,
the plaintiff [Defendant counter-claim plaintiff] must prove that “(1) two or more persons agreed to commit a
wrongful act, (2) [the defendant] (in this case Plaintiff) joined the conspiracy knowing of at least one of the goals of
the conspiracy and intending to help accomplish it, and 93) one or more o f the violations was committed by
someone who was a member of the conspiracy and acted in furtherance of the conspiracy.” Cabello v. F ernandez-
Larios, 402 F.3d 1148 at 1159. In view of the foregoing, it appears there are no surviving underlying torts that the
Defendant can pursue. Furthermore, Defendant has proffered no artifacts or evidence of damages that resulted from
the illusionary civil conspiracy. This would make the allegation of a civil conspiracy moot. A civil conspiracy
claim is not actionable without damages.

50. New York does not recognize civil conspiracy to commit a tort as an independent cause of action

 

(see Alexander & Alexander of N.Y. v Fritzen, 68 NY2d 968, 969; Brackett v Griswold, 112 NY 454, 466-467;
Blanco v Polano, 116 AD3d 892, 895-896; Dickinson v Igoni, 76 AD3d 943, 945). However, a plaintiff may plead
the existence of a conspiracy in order to connect the actions of the individual defendants with an actionable,
underlying tort, and establish that those actions were part of a common scheme (see Alexander & Alexander of N.Y.
v Fritzen, 68 NY2d at 969; Blanco v Polano, 116 AD3d at 896). Under New York law, "[i]n order to properly
plead a cause of action to recover damages for civil conspiracy, the plaintiff must allege a cognizable tort, coupled
with an agreement between the conspirators regarding the tort, and an overt action in furtherance of the agreement"
(Perez v Lopez, 97 AD3d 558, 560; see 1766-68 Assoc., LP v City of New York, 91 AD3d 519, 520; Abacus Fed.
Sav. Bank v Lim, 75 AD3d 472, 474). Counterclaimant Goodman has NOT named co-conspirators, additional
defendants, or other individuals that would be part of this civil conspiracy. This cause of action has failed as an

independent tort and is not associated with any other actionable tort.

SUMMARY

22

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 F

51.

insinuations without a shred of evidence in his legally nullified and moot

accompanying Certificate of Service). The entire pleading is little more than an angry missive directed at the

Plaintiff (Sweigert) for daring to act on Goodman’s 3/30/2018 invitation to bring a lawsuit.

52. The bulk of Goodman’s “libel and defamation” allegations have

and the F.B.I. by Goodman and his sidekicks. Goodman should be able to present the evidence to this Court that

was presented to the F.B.I. and the N.Y.P.D. These law enforcement agencies, just as this Court, have had to suffer

with Goodman the self-professed “911 truther” and “targeted individual”

(3d Dep’t 2008). Here, as in Rossi, the victim (like Plaintiff Sweigert) w

Goodman’s allegations). Suddenly, Goodman has no evidence to provide this Court of the alleged criminal conduct

of the Plaintiff (Counterclaim defendant Sweigert).
53,

accept his stunningly delusional conspiracy theories which is the grist in

social media podcast empire. Goodman lives in a world riddled with paranoia as evidenced by his 12/11/2017

YouTube video production [Exh.1], believing himself to be the target of
blocks from his high rise apartment.
54.
ambiguous “co-conspirators” provides no smoking gun of evidence and i
nature. Goodman has failed to allege specific actions taken by the Plaint
Goodman’s claims. The entire “COUNTER-CLAIM” should be dismiss
Goshen v. Mutual Life Ins. Co. of New York, 98 N.Y. 2d 314 (2002).

55. Goodman should be held in contempt for his obvious mockery ¢

the use of the term “fake lawsuits” [Exh.1]. At the time of this writing Goodman is busy shrouding himself in the

cloak of a martyrdom, comparing this present lawsuit to a Clintonesque attack on himself. Goodman makes these

remarks (in his 10/23/2018 video production) while interviewing self-pre
[EXHIBIT FIVE [Exh.5]]
23

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S

Defendant Counterclaimant Goodman offers a jumble of irrelevances, smears and unsubstantiated

In his “COUNTER-CLAIM” Goodman now expects this Court to behave like his naive audience and

Moreover, the Defendant’s (Counterclaimant’s) conclusory allegations, vague accusations and references to

led 11/08/18 Page 23 of 40

“COUNTER-CLAIM” (filed without an

been purportedly referred to the N.Y.P.D.

See Rossi v. Attansio, 48 A.D.3d 1025

as accused of criminal conduct (as with

the mill of the CrowdSource The Truth

an explosive device that detonated 23 city

s a completely insufficient pleading of this
ff to injure the Defendant to support any of|

ed, ignored, or treated as a legal nullity.

f the federal judiciary and his fondness for

fessed serial killer Larry Nichols.

“COUNTER-CLAIM”

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 24 of 40

56.

Goodman cannot correct the fatal procedural flaws and insuffici

encies that are embedded in his pleadings.

In fact, the sloppy and cavalier manner in which Goodman approaches this Court (no filing of a Certificate of

Service) underscores Goodman’s contempt for the entire federal judicial

framework. In fact, if someone does bring

an action against Goodman ~ which he himself invited on 3/30/2018 [Exh.2] — Goodman accuses them of behaving

in a Clintonesque manner by indulging in a “fake lawsuit”. The utter contempt that Goodman displays, lack of

adherence to even basic procedures of the federal courts, and the filing of vague and ambiguous (wishy washy)

claims demand that this Court deny all relief requested by Goodman in the legally moot “COUNTER-CLAIM”.

ATTESTATION

I hereby attest that the foregoing is accurate and true under the penalties

of perjury. Further, I hereby attest that the

attached exhibits are accurate and true copies of source documents located on the Internet.

Signed this day of November, 2018

Plaintiff, D. a

Pro se plaintiff acting as pri

24

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S

vate attorney general

“COUNTER-CLAIM”

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 25 of 40

EXHIBITS

I hereby attest that the foregoing is accurate and true under the penalties of perjury. Further, | hereby attest that the

attached exhibits are accurate and true copies of source documents located on the Internet.

Signed this day of November, 2018

   

é
Plaintiff, D. George Swetyert
Pro se plaintiff acting as private attorney general

25

PLAINTIFF’S AMENDED REPLY TO DEFENDANT’S “COUNTER-CLAIM”

 

 
Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 26 of 40

EXHIBITS

 

?

To accompany Plaintiff's

AMENDED REPLY |
to Defendant’s “COUNTER-CLAIM”

| hereby attest that the foregoing is accurate and true under the penalties of perjury. Further, | hereby
attest that the attached exhibits are accurate and true copies of source documents located on the

Internet.

Signed this 6 day of November, 2018

DIA

Plaintiff, D. George Sweigert

Pro se plaintiff acting as private attorney general

 
Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 27 of 40

EXHIBIT ONE

YouTube video production appearing on the Jason Goodman” channel.

https://www.youtube.com/watch?v=gqwV8UfBd5g

12/11/2017

 

 

Port Authority Bus Terminal Explosion Deemed ‘Botched Terror

4,455 views

 

Published on Dec 11, 2017
i've posted this video to let everyone know that although the explosion this meming was very close to my home and Crowdsource the Truth

headquarters, | was not injured. Thanks to those who have inquired.

 

 
Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 28 of 40

I've posted this video to let everyone know that although the explosion this morning was very
close to my home and Crowdsource the Truth headquarters, I was not injured. Thanks to

those who have inquired.

Linked to ISIS, this seems to have been a scare tactic by an impotent terrorist, similar in scope to
explosions that took place on 23rd Street in Chelsea (also very near my home) just over one

year ago. Fortunately no serious injuries have been reported.

Crowdsource the Truth has been exposing fraud, corruption and crime for more than one year.
As we grow in viewership and effectiveness, our effort has come under consistent heavy

attack by a determined group of misguided individuals.

 

These are truly despicable people who rely on spin, speculation, intimidation, exaggeration,
fabrication, and malicious lies. They have concentrated their efforts to conceal the truth and

present a manufactured, patently false narrative and fraudulent conclusions.

While they do this, they attempt to achieve financial gain through a wide range of methods
including monetized YouTube channels, Patreon solicitations, blockchain driven sites, fraudulent
charity fundraising efforts, baseless fake lawsuits that abuse civil legal procedure and other

methods.

The attacks are focused not only on the privately owned corporation under which I create the
video and social media content for Crowdsource the Truth, but also on me personally,
assailing my physical characteristics and religious heritage in a way that can only be described as
hateful and un-American. They target even those brave, honest, hard working patriots who have

defied corrupt authority to step forward and expose crimes that impact us all.

The latest efforts of this nefarious group have graduated to a level that demands action.
Their malicious attacks have gone too far. Their deception must be exposed. They must

face justice for their acts.

They mask their method as childish antics and "troll" behavior but this is a charade to hide their

true, far more sinister purpose. They antagonize targets to elicit engagement and perpetuate

 
Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 29 of 40

discord. They aim to make the very act of addressing their claims or actions appear to bring

down the value of the content here. When lies go unchallenged, some may begin to believe them.

This group also aims to raise their profile and profits by exploiting the explosive growth of the
fantastic audience here, while they continue to deceive and attempt to take advantage of the
Crowdsource community. To more effectively neutralize their efforts, Crowdsource the Truth
will go back to ignoring them and remain dedicated to investigative journalism,
crowdsource fact checking and the serious work we have all set out to do. If you also wish to

ignore these individuals, please continue to enjoy that effort here.

Those interested in learning how the misguided, malignant personnel are carrying out their
nefarious plans and help put an end to their wrongdoing may do so at anew YouTube channel

"Exposing the Chavez Hoax" with content coming soon, link below:
https://www.youtube.com/channel/UCE7t...

Thank you for your ongoing support. Sponsor Crowdsource the Truth

http://paypal.me/crowdsourcethetruth https://www.patreon.com/crowdsourceth...
BTC - 14y2bEJ484DTbQwthX51V WpcRtk9Q7kmQQ
ETH - 0x07a23AcOEBb5936d60A8cBfE07D64A579Cc756c9

LTC - LVP2d143QjPv1JaJpqgPHzQzv2qSQCDnbd

email truth@crowdsourcethetruth.org

 

merchandise - https://www.redbubble.com/people/csth...

**T egal Disclaimer: Sponsorship of Crowdsource the Truth i

s made at the sponsor’s sole

discretion. Sponsorship funds are not tax-deductible, are non-refundable, and do not represent

any ownership, equity interest or decision-making authority 1

[emphasis added]

n the organization.

 
Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 30 of 40

EXHIBIT TWO

From: Spoliation Notice <spoliation-notice@mailbox.org>
To: Jason Goodman <truth@crowdsourcethetruth.org>, colin@
<feedback@calbar.ca.gov>, georg.webb@gmail.com
Ce: dutyofficer@ncric.ca.gov, msp.hq@maryland.gov, OFL@u
msp.superintendent@maryland.gov, Spoliation Notice <spoliat
Date: November 30, 2017 at 6:06 PM

Subject: Re: I spoke with the lawyer at patreon
To:

Corporate Counsel

PATREON, INC.

Dear Mr. Sullivan:

patreon.com, feedback

sdoj.gov,

on-notice@mailbox.org>

As a courtesy to you we have provided the e-mail message we received from Mr. Goodman of New

York City. He states in the subject of his e-mail "I spoke with the lawyer at patreon ..." then in the

message "He says your an idiot.”

So we shall proceed in an aggressive manner as you think the requestors seeking evidence

preservation are idiots.

The terms and conditions of the previous litigation hold and anti-spoliation notice for Mr. Goodman

are hereby applied to this message as if fully restated for the Patreon account:

 
Case 1:18-cv-08653-VEC-SDA Document 62 F

GEORGWEBB, account holder George Webb Sweigert
Currently Mr. Sweigert is a resident of Capitol Heights,

Restated, we expect the same due diligence in the preservation

led 11/08/18 Page 31 of 40

(included in e-mail)

Maryland

»f electronic evidence be applied to

the above named account (GEORGEWEBB) as was requested for Mr. Goodman.

This notice is also your pre-litigation notice that PATREON wi

federal lawsuit pursuant to federal and State of California racke

| be named as a co-defendant in a

teering laws.

Both Mr. Goodman and Mr. Sweigert have acknowledged receipt of an evidence preservation letter

on July 5th, 2017 that specifically addressed issues related to w

issues related to a "dirty bomb hoax" in June, 2017.

Both of these individuals came to the attention of the Federal B

interest related to the closure of the Port of Charleston, S.C. du

the Goodman/Sweigert YouTube news show. The wide-spread

the New York Times and CNN. It has been alleged that the cre
Goodman/Sweigert new show was intentional and designed to

news show operated by Mr. Goodman and Mr. Sweigert)

Now, allegedly, Goodman/Sweigert have brought their brand o

If Patreon desires to be uncooperative in these simple requests
answer in federal and state court regarding your company's inv
Goodman/Sweigert wire fraud scheme. By cooperating with tl
information over the wires of the Internet for profit and gain y«

racketeering enterprise associate of Goodman/Sweigert.

As Mr. Sweigert, Mr. Goodman's partner, has filed federal law
Justice and the FBI in Washington, D.C., so as a courtesy to y¢

in this communication. In this manner, they can monitor the s

ire fraud and racketeering concerning

ureau of Investigation as persons of

e to a "dirty bomb hoax" attributed to
reporting of this hoax was reported in
ation of panic on the

drive traffic/views to the YouTube

f wire fraud to Patreon.

to preserve evidence, then Patreon can

olvement in the alleged

ne distribution of fraudulent

pu have become, allegedly, a

suits against the U.S. Department of

ou, those agencies have been included

ituation and update appropriate case

 
Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 32 of 40

files.

As you appear uncooperative, relevant agencies in San Francisco have been provided copies of this

message to help ensure your compliance with evidence laws.

Warm regards,

"Tdiot" Evidence Preservation Team

 

> On November 30, 2017 at 3:00 AM Jason Goodman <truth@crowdsourcethetruth.org> wrote:

>
>

> He said you’re an idiot. Hahahaha.

 
Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 33 of 40

EXHIBIT THREE

Re: Warning and Caution Notice
Jason Goodman<truth@crowdsourcethetruth.org>
3/30/2018 4:36 PM

To Spoliation
Notice Copy corina.davis@redbubble.com, colin@patreon.com, lawenforcement@paypal.c

om, George Webb

Mr. David George Sweigert,

 

Mental illness is a serious matter, you need to seek help. You are hurting yourself by generating
a growing collection of evidence that indicates very strongly that you are engaged in an
organized criminal harassment campaign against me personally as well as other serious
potentially criminal offenses. Every person you have CC’d on this message fully realizes that no
actual lawyer would send anonymous messages from the “Evidence Collection” department and
the messages themselves represent harassment as I have instructed you to terminate
communications with me.

I have submitted my evidence against you to the NY FBI field office and anticipate they will
contact you soon. If you’d like to challenge me in civil court, I invite you to file your
complaint. It will merely save me the filing fees when I counter sue you for the well
documented slander and defamation campaign you have been waging which includes per se libel
among other civil torts and potential criminal actions on your part.

You are making matters far worse for yourself every day. My friendly advice is that you cease
and desist and discontinue your harassment and / or any mention of me or my company moving

forward.

Jason Goodman

[emphasis added]

 
Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 34 of 40

EXHIBIT FOUR

YouTube video production appearing on the Jason Goodman” channel.

https://www.youtube.com/watch?v=7mMoUgxCPBM

06/03/2017

 

Who is Spoofing the #SeiRichFiles

1S.87 1 views gi 87 Bee eae

fe!

News & Politics

 

 

Who is Spoofing the #SethRichFiles

ISP views ye 7 Qe we ERE mt

on mgt Stead

News & Politics

 

 
Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 35 of 40

 

Who is Spoofing the #SethRichFiles

Jason Goodman

BK 43,874 views

oh osscc ab degre eae Mo 1@ BE ass

Streamed ve on Jun 3, 2617
Category News & Poitics

 

 

Whe is Spoofing the #SethRichFiles

Jason Goodman

 

13,871 views
poate | ap Sees wee ore pce Bios

 
Case 1:18-cv-08653-VEC-SDA Document 62 F

EXHIBIT FIVE

YouTube video production on the “Jason G

https://www.youtube.com/watch?v=L

10/23/2018

  
 
 

Mh, SMI, BIE |

 

  
  
  

How You Vote tiacicover - June 27, 2027

Note: Awniante et atone gree from ote

 

ats, potentially witht free Beene tepseng

New York Temes Bestreiier

David Brock, Peter W Smith and Arkansas — Larry Nichols
Remembers “Troopergate”

% Jason Geodman
Se > ecngec, 65x

sabe

VIDEO TRANSCRIPT

05:15 GOODMAN: There are two lawsuits pending agains

and one from David Sweigert the brot

wonder if these are not intended to put
and financial destruction on me that is

Clintonesque tactics that you [Larry N

entire Democratic party.

The Smear: How Shady Political Operatives and Fake News

led 11/08/18 Page 36 of 40

roodman” channel

CzjtueasRE

 

 

4,857 views

abc St

t me, one from Robert David Steele
her of George Webb Sweigert. I

t the type of reputation destruction
the classic hallmark of these

ichols] now say have permeated the

 
Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 37 of 40

Streamed live 22 hours ago [10/23/2018]

As Robert Mueller's Special Counsel's Office nears the end of its rope, he and his cohorts grasp
desperately for anything that can remotely resemble evidence of wrongdoing. The May 2017
death of Peter Smith has come back into the news cycle as the "Russia Collusion" narrative gets
sloppily pinned on a dead man. Peter's history investigating criminal activity by Bill and Hillary
Clinton is worthy of additional review. Larry joins me to share his first hand experience and
recollections of Troppergate, a Clinton scandal Peter W Smith was directly linked to.

Visit Larry's website — http://nicholslive.com/

 
Case 1:18-cv-08653-VEC-SDA

PRO SE DIVISION

Clerk of the Court

U.S. District Court for the SDNY
(FOLEY SQUARE)

500 Pearl Street

New York, New York 10007-1312

SUBJECT: Legal deficiencies of Docket no. 49, filed 10/26/2018
REF: (a) Local Rule 7.1
TO WHOM IT MAY CONCERN:

The Defendant (Goodman) has caused to be filed another legal nullity in
styled as the following:

Document 62 F

 
  

led 11/08/18 Page 38 of 40

 

iay _9 D-GEORGE SWEIGERT, C/O
were ss P.O. BOX 152
MESA, AZ 85211

pai f Lhe
hay bn ‘

November 6, 2018

the form of the subject docketed pleading,

 

 

MOTION FOR RULING TO SHOW CAUSE FOR DEFENDANT'S CONDUCT OF
PROVIDING FALSE ADDRESS & PERSISTENT EFF

 

ORTS TO AVOID SERVICE

 

This pleading utterly fails to comply with ref: (a) in that it is not a verifie

the penalties of perjury for the attached exhibits. Further, the Defendant

which is a circular error.

Defendant Goodman is complaining about “non-service” of the ANSWE

been answered several times by the undersigned. Constructive service is

For the foregoing reasons the undersigned shall treat this pleading as a le

Respectfu
y.

D. Georg

Copy furnished

Jason Goodman
252 7 Avenue #6S
New York, NY 10001

d pleading and offers no verification under

is making a motion against the Defendant

R (Doc. No. 35, 10/10/2018) which has

complete.

gal nullity.

lly,

  
 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 62 Filed 11/08/18 Page 39 of 40

D. GEORGE SWEIGERT, C/O
P.O. BOX 152
MESA, AZ 85211

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA

Plaintiff,
VS.

JASON GOODMAN

Defendant CERTIFICATE OF SERVICE

 

 

 

CERTIFICATE OF SERVICE

The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class

postage paid U.S. Mail to:

Jason Goodman
252 7 Avenue #6S
New York, NY 10001

PRO SE DIVISION -- 200
Clerk of the Court

U.S. District Court for the SDNY
(FOLEY SQUARE)

500 Pearl Street

New York, New York 10007-1312

Respectfully dated this day 6 November, 2018,
ry
D. GEORGE SWEIGERT

CERTIFICATE OF SERVICE

 

 
et et ee

ae ee ee ee (Ea : . , Ae TILED e1oz Aine Apida
Sauvts ain me SESE SSI MAA
FSCOAd 9Cl RAS

 

 

 

 

oO:
t+
‘S
¢
© CIET-LOOOL W4OX MON S10 XK MON
i 199.9§ [4vaq OOS ,
. (AUVNOS ATTOD Se NoLvuvT93q SHOLsnD v
3 ANS 94} 10J 3.1n0_D JoLYsSIG *S°fA ‘ATIVNOILVNUZLNI GSN NSHM
S JANOT) 9} JO YAID
a NOISIAIC AS Od
9z 9000 OL€8 Lezl 290s SOS6
: -KJUO DISAWOG x
| OL : ITZS8 ZV ‘WSAIAI|| |

cST XOP‘O'd}

AGWNN ONIMOVYL SdSN 0/9 ‘LUADIAMS TDAXOTD al}.

 

20001 AN “MHOA MAN

 

«QaldiOads ANBATIAG 30 ava = FR]

oe x7
~—l ALI

 

 
  

 

ase 1:18-cv-08653-VEC-SUM SO GEESE 2

 

 

ans
BL/80/bb -AVG AXSAIISC (a.L0adxa
2(1- .
20-2 UWIN ALINOId | TWAS OL ATWell SSAA TWAS OL ATWAld SIU
S80 Seer

 

 
